Citation Nr: 0911036	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a skin 
condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which reopened and denied the Veteran's claim for 
service connection for a skin condition.  In September 2007, 
the Veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing held at the RO

The issue of service connection for a skin condition is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal an August 2003 rating 
decision that denied service connection for a skin condition.

2.  Evidence received since the August 2003 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.






CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied service 
connection for a skin condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a skin condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 2003 rating decision denied the claim for service 
connection for a skin condition.  Although the RO reopened 
the claim in a March 2005 rating decision and has adjudicated 
the issue of entitlement to service connection on the merits, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 8 Vet. App. 1 (1995).  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the August 2003 decision became final because 
the Veteran did not file a timely appeal.  
The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the RO rating decision 
in August 2003 consisted of the Veteran's service treatment 
records and private treatment records.  The August 2003 
rating decision denied service connection for a skin 
condition because there was no evidence of a current skin 
condition.

Evidence added to the record since the time of the last final 
decision includes additional private treatment records, 
copies of bills for services rendered, and the Veteran's 
September 2007 testimony before the Board.

Newly received evidence includes post-service treatment 
records which show current diagnoses of and treatment for 
various skin conditions, including lichen planus, pruritis, 
neurodermatitis, and tinea corporis.  New evidence also 
includes a January 1993 private treatment record which 
indicates that the Veteran has had lichen planus since 1966.  
This evidence was not previously before agency decisionmakers 
and is not cumulative or redundant of previous evidence of 
record.  As such, it is found to be "new" under 38 C.F.R. 
§ 3.156(a).  The Board finds that the evidence received since 
the last final decision is new and material evidence and 
raises a reasonable possibility of substantiating this claim 
because it addresses a previously unestablished fact, that 
the Veteran currently has a skin condition which may be 
related to his service.  Thus, the claim for service 
connection is reopened.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a skin condition is reopened, and the 
appeal is granted to that extent only.

ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
skin condition is granted.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The Veteran claims that he has a skin condition that is 
related to his service, including exposure to herbicides 
during service.  Specifically, he contends that while aboard 
the USS St. Paul and USS DeHaven he was possibly sprayed with 
Agent Orange.  He also contends that his food and water might 
have been contaminated by Agent Orange.  However, none of the 
Veteran's skin conditions have been associated with exposure 
to herbicide agents.  Therefore, the presumption of service 
connection based on exposure to Agent Orange does not apply.  
38 U.S.C.A. § 1116 (West 2007); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).

First, a review of the claims file shows that by a decision 
dated May 2005, the Veteran was awarded benefits from the 
Social Security Administration (SSA), but only a portion of 
his SSA records have been obtained and associated with the 
claims file.  Therefore, the Veteran's complete records 
should be obtained and associated with the claims folder.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, in September 2007 the Veteran testified that his 
skin condition was treated by Dr. L. W. whose records have 
not been associated with the claims file.  In addition, he 
continues to receive treatment from Doctors B. C. and V. C. 
P. whose most recent records are dated in November 2003 and 
April 2003, respectively.  Accordingly, additional private 
treatment records from Doctors L. W., B. C., and 
V. C. P. should be obtained.

Second, in September 2007, the Veteran testified that during 
service he used carbon tetrachloride to clean communications 
and electronics gear.  The Veteran's service personnel record 
lists his military occupational specialty as television 
service and repairman.  Accordingly, information concerning 
the duties of the Veteran's military occupational specialty 
including whether he was exposed to herbicides, carbon 
tetrachloride, or any other hazardous or cancer-causing 
chemicals during his service, should be obtained.

Finally, the Veteran's service treatment records show that in 
March 1966 he was treated for dermatitis on his legs.  In 
April 1966, he was treated for complaints of irritations on 
his legs and the trunk of his body.  On examination, there 
was a superficial skin infection which began as a 
folliculitis.  He was prescribed an ointment for his lesions.  
However, on separation examination in December 1966, a 
clinical evaluation of his skin was normal.

Post service treatment records dated in August 1984 reflect 
diagnoses of lichen planus on the Veteran's left leg with 
pruritic patches.  In January 1993, Dr. B. C. opined that he 
had lichen planus since 1966, but did not indicate whether 
the condition was related to the Veteran's service.  In July 
2000, he was treated for skin tags and lichenfied plaque.

VA medical records dated in January 2003 show diagnoses of 
lichen planus and dermatitis.  In April 2003, the Veteran was 
also diagnosed with nummular eczema.

On VA Agent Orange Registry Examination in April 2003, the 
Veteran indicated that he served aboard the USS St. Paul and 
USS De Haven that patrolled the coast of Vietnam where he was 
possibly sprayed with Agent Orange.  However, he was unsure 
whether he handled Agent Orange during service.  Upon 
examination, the assessment was possible Agent Orange 
exposure and lichen planus.
VA medical records dated in June 2003 reflect that the 
Veteran was treated for tinea of the neck, neurodermatitis, 
and tinea corporis.  In August 2003, he was diagnosed with 
likely neurodermatitis of the extremities with tinea 
corporis.  Private treatment records dated in November 2003 
reflect treatment for papular excoriated lesions on the tibia 
and violaceous lesions over the lumbar region, abdomen, and 
back.  Excoriated bleeding spots were found on his legs and 
forearms.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, a remand for an 
etiological opinion, rationale, and an examination addressing 
whether the Veteran has a current skin condition that is 
related to his service, is necessary.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with the January 1993 opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Doctors L. 
W., B. C. (dated since November 2003), and 
V. C. P. (dated since August 2003), and 
any additional providers and treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder and a 
negative response must be provided if the 
records are not available.

3.  Contact the National Personnel Records 
Center (NPRC) and request copies of the 
Veteran's service personnel records, or 
any other records, that have not yet been 
requested and obtained.

4.  Request the Department of Defense 
(DOD) and the United States Navy to 
provide information concerning the duties 
of the Veteran's military occupational 
specialty including whether the Veteran 
was exposed to herbicides, carbon 
tetrachloride, or any other hazardous 
chemicals during his service.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current skin condition.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the January 
1993 private opinion.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following:

	(a).  Diagnose any current skin 
condition.

(b).  Is it at least as likely as not 
(50 percent probability or more) that 
any current skin condition was incurred 
in or aggravated during the Veteran's 
service, including complaints of and 
treatment for dermatitis and 
folliculitis during service?

(c)  Is it at least as likely as not 
(50 percent probability or more) that 
any current skin condition is 
proximately due to or the result of 
objective evidence of exposure to 
herbicide agents and carbon 
tetrachloride during service?

6.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


